Title: To Thomas Jefferson from Levi Lincoln, 9 June 1802
From: Lincoln, Levi
To: Jefferson, Thomas

Washington June 9th 1802
              On examining the charges against Governor St. Clair, and his defence, unaccompanyed with any documents, I some time since wrote the inclosed, & delivered those papers to the secretary of the navy. I have perused the vouchers which were put into my hands yesterday, in support of the charges, and find nothing, which changes the opinion which I had formed on reading the defence, excepting that there appears to be some legal justification for the fees for the licences to Innholders, and that his interference, to influence the conduct of a majestrate, appears much more exceptionable—This being the case you will have the goodness, to excuse my not transscribing the first draught—
              I have the honor to be, Sir, most respectfully your Hum. Sevt—
              Levi Lincoln
            